MEMORANDUM **
Raja Naeem Asghar, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of an immigration judge’s (“U”) order denying Asghar’s motion to reopen proceedings in which he was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002). We deny the petition for review.
The BIA did not abuse its discretion in denying reopening because Asghar was served in person with the Notice to Appear, which specified the date and time of his hearing and warned him explicitly of the consequences of his failure to appear. See id. (citing 8 U.S.C. §§ 1229a(b)(5)(A), 1229a(b)(5)(C)).
To the extent Asghar raises additional issues about the processing of his asylum application, they are not properly before this Court because he failed to raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.